


110 HR 4092 IH: Mountaintown National Scenic Area Act

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4092
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Deal of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Mountaintown National Scenic Area in the
		  Chattahoochee National Forest, Georgia.
	
	
		1.Short titleThis Act may be cited as the
			 Mountaintown National Scenic Area Act
			 of 2007.
		2.Mountaintown
			 National Scenic Area, Chattahoochee National Forest, Georgia
			(a)EstablishmentThere is hereby established in the
			 Chattahoochee National Forest in the State of Georgia the Mountaintown National
			 Scenic Area (in this section referred to as the scenic area)
			 consisting of approximately 13,382 acres, as generally depicted on the map
			 entitled Mountaintown Proposed Scenic Area—Chattahoochee National
			 Forest, Georgia and dated May 3, 2006.
			(b)Map and
			 descriptionsAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit to Congress a final map and boundary description of
			 the scenic area. The map and description shall have the same force and effect
			 as if included in this Act, except that the Secretary may correct clerical and
			 typographical errors in the map and boundary description. The map and boundary
			 description shall be on file and available for public inspection in the Office
			 of the Chief of the Forest Service. In the case of any discrepancy between the
			 acreage and the map referred to in subsection (a) and the map and boundary
			 description required by this subsection, the map and boundary description
			 required by this subsection shall control.
			(c)Management
				(1)PurposesThe
			 Secretary shall manage the scenic area for the purposes of—
					(A)ensuring the
			 appropriate protection and preservation of the scenic quality, water quality,
			 natural characteristics, and water resources of the area;
					(B)protecting and
			 managing vegetation in the area to provide wildlife and fish habitat,
			 consistent with subparagraph (A);
					(C)providing parcels
			 within the area that may develop characteristics of old-growth forests;
			 and
					(D)providing a
			 variety of recreation opportunities, consistent with the preceding
			 purposes.
					(2)PriorityIn
			 the case of a conflict between the management purposes specified in paragraph
			 (1) and the laws and regulations generally applicable to the National Forest
			 System, the management purposes shall take precedence.
				(d)Management
			 planNot later than three
			 years after the date of the enactment of this Act, the Secretary shall develop
			 a management plan for the scenic area as an amendment to the land and resource
			 management plan for the Chattahoochee National Forest. The amendment shall
			 conform to the requirements of this section. Nothing in this section shall
			 require the Secretary to revise the land and resource management plan for the
			 Chattahoochee National Forest pursuant to section 6 of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
			(e)RoadsAfter
			 the date of the enactment of this Act, no new roads shall be constructed or
			 established within the scenic area, except that this prohibition shall not be
			 construed to deny access to private lands or interests therein in the scenic
			 area.
			(f)Vegetation
			 managementNo timber harvest shall be allowed within the scenic
			 area, except as may be necessary in the control of fire, insects, and diseases
			 and to provide for public safety and trail access. Notwithstanding the
			 foregoing, the Secretary may engage in vegetation manipulation practices for
			 maintenance of existing wildlife clearings and visual quality. Firewood may be
			 harvested for personal use along perimeter roads under such conditions as the
			 Secretary may impose.
			(g)Motorized
			 travelMotorized travel shall
			 not be permitted within the scenic area, except that the Secretary may
			 authorize motorized travel within the scenic area as necessary for
			 administrative use in furtherance of the management purposes specified in
			 subsection (c)(1) and in support of wildlife management projects in existence
			 as of the date of the enactment of this Act.
			(h)FireWildfires in the scenic area shall be
			 suppressed in a manner consistent with the management purposes specified in
			 subsection (c)(1), using such means as the Secretary considers
			 appropriate.
			(i)Insects and
			 diseaseInsect and disease outbreaks may be controlled in the
			 scenic area to maintain scenic quality, prevent tree mortality, reduce hazards
			 to visitors, or protect private lands.
			(j)WaterThe
			 scenic area shall be administered so as to maintain or enhance existing water
			 quality.
			(k)Mining
			 withdrawalSubject to valid existing rights, all federally owned
			 lands in the scenic area are hereby withdrawn from location, entry, and patent
			 under the mining laws of the United States and from leasing claims under the
			 mineral and geothermal leasing laws of the United States, including amendments
			 to such laws.
			
